FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingOctober 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the directors' interests in the Ordinary Shares and American Depositary Shares (ADSs) of GlaxoSmithKline plc. On 28 September 2012, the Company's Non-Executive Directors were allocated notional Ordinary Shares at a price of £14.37 per Ordinary Share, and notional ADSs at a price of $46.52 per ADS under the share allocation arrangements for Non-Executive Directors for the period of service from 1 July 2012 to 30 September 2012: Non Executive Director Ordinary Shares American Depositary Shares (ADSs) Sir Christopher Gent Professor Sir Roy Anderson Dr Stephanie Burns Stacey Cartwright Sir Crispin Davis Lynn Elsenhans Judy Lewent Sir Deryck Maughan Dr Daniel Podolsky Tom de Swaan Jing Ulrich Sir Robert Wilson The Company and the Non-Executive Directors were informed of these allocations on 1 October 2012. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 2 October 2012 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:October 02,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
